Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur in the holding that the Wallaces are limited to the per-person limits of Balint’s liability policy and of their underinsured motorist coverage. However, I must respectfully dissent from the lead opinion’s analysis of the antistacking provisions in the Wallaces’ eight insurance policies.
The lead opinion sets forth the issue as “whether the antistacking language of each of the policies was unambiguous and valid.” Yet absent from the opinion is the actual policy language being reviewed. Instead, the lead opinion relies upon definitions of the word “stacking” taken from various sources not connected to the actual policies. I find the analysis incomplete and legally inadequate, based as it is upon a dictionary definition of one word taken out of context with only a cursory reference to the contract provision itself.
The lead opinion acknowledges the legality of antistacking language in the uninsured/underinsured motorist provisions of an automobile liability insurance policy. Former R.C. 3937.18(G) stated:
“(G) Any automobile liability or motor vehicle liability policy of insurance that includes coverages offered under division (A) of this section may, mthout regard to any premiums involved, include terms and conditions that preclude any and all stacking of such coverages, including but not limited to:
*191“(1) interfamily stacking, which is the aggregating of the limits of such coverages by the same person or two or more persons, whether family members or not, who are not members of the same household.
“(2) intrafamily stacking, which is the aggregating of the limits of such coverages purchased by the same person or two or more family members of the same household.” (Emphasis added.) 145 Ohio Laws, Part I, 211-212.
The statute expressly permits insurance policies to preclude any and all stacking of UM/UIM coverages without regard to the number of premiums involved. This includes stacking of multiple coverages purchased by family members of the same household, without regard to the amount of premiums that the family members have paid. I believe that the lead opinion’s interpretation of the State Farm provisions is clearly wrong because it is contrary to the statute.
Although the lead opinion acknowledges that “each of the policies in question did include a valid antistacking provision,” it does not give effect to these provisions. At this juncture, one would expect the analysis to focus upon the particular antistacking language of the policies at issue. Instead, the lead opinion ignores the policy language and examines the definition of the word “stacking” found in a dictionary and in a treatise to interpret the State Farm insurance provisions in order to reach a result that would permit stacking in some instances.
The only legally sound approach would be to examine the policy language. Insurance coverage is “determined by a '* * * reasonable construction [of the contract] in conformity with the intention of the parties as gathered from the ordinary and commonly understood meaning of the language employed.’ ” King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208, 211, 519 N.E.2d 1380, 1383, quoting Dealers Dairy Products Co. v. Royal Ins. Co. (1960), 170 Ohio St. 336, 10 O.O.2d 424, 164 N.E.2d 745, paragraph one of the syllabus.
Each of the eight State Farm insurance policies issued to the Wallace family contains endorsement 6093C.1, Section 3e of which provides:
“e. The provision titled If There Is Other Similar Coverage is changed to read:
“ ‘If There Is Other Uninsured Motor Vehicle Coverage
“ T. Any and all stacking of uninsured motor vehicle coverage is precluded.
“ ‘2. If Other Policies Issued By Us to You, Your Spouse or Any Relative Apply
“ ‘Subject to 1 above, if two or more motor vehicle liability policies issued by us to you, your spouse or any relative providing uninsured motor vehicle coverage apply to the same accident, the total limits of liability under all such policies shall not exceed that of the policy with the highest limit of liability.’ ” (Emphasis sic.)
Don C. Iler Co., L.P.A, and Don C. Iler, for appellants and cross-appellees.
The appellate court specifically found “the subject antistacking provision to be unambiguous, clear and conspicuous. In particular, the language ‘the total limits of liability under all such policies shall not exceed that of the policy with the highest limit of liability’ in section e. of endorsement 6093C.1 can only be interpreted to mean that the insured may not stack coverage.” I believe that the court of appeals accurately describes the antistacking language. As permitted in R.C. 3937.18(G), the endorsement clearly and unambiguously prohibits “any and all stacking.” As further clarification, the contracts explain that, when there are multiple policies among relatives that apply to the same accident, the insured’s “total limits of liability under all such policies shall not exceed that of the policy with the highest limit of liability.” The plain language of this provision conforms to R.C. 3937.18(G)(2), which allows an insurer to prohibit intrafamily stacking of multiple coverages purchased by family members.
This court has held, “When the language of an insurance policy has a plain and ordinary meaning, it is unnecessary and impermissible for this court to resort to construction of that language.” Karabin v. State Auto. Mut. Ins. Co. (1984), 10 Ohio St.3d 163, 166-167, 10 OBR 497, 499, 462 N.E.2d 403, 406. Here, the lead opinion agrees that each policy contained a valid antistacking provision. The lead opinion makes no finding that the antistacking provision is unclear or ambiguous. But the opinion ignores the policy language and the appellate court’s finding that it is clear and unambiguous. Instead, the lead opinion chooses to confine its analysis to a simple dictionary definition of one word in order to construe an entire contractual provision. I do not agree.
The statute and the policy language clearly contemplate the situation presented here, i.e.r when two or more family members purchase multiple policies from the same insurer. The statute allows the policies to prohibit stacking of multiple coverages in that situation, without regard to the number of premiums paid. Although the lead opinion focuses on the fact that each named insured is claiming UIM coverage under his or her own separately held policies, this has no significance. Full payment up to the per-person limit under each family member’s policy is exactly what the contract explicitly prohibits. I believe that the lead opinion’s conclusion is, in fact, contrary to the statute, which expressly allows a policy to preclude stacking of multiple coverages without regard to the number of premiums paid, and contrary to the policy language as well.
Because I believe that the lead opinion’s antistacking analysis is contrary to law, I respectfully dissent from that portion of the opinion.
Davis & Young and Henry A. Hentemann, for appellees and cross-appellants.
Elk & Elk Co., L.P.A., and Todd 0. Rosenberg, for amicus curiae Ohio Academy of Trial Lawyers, in support of appellants and cross-appellees.